Per Oioriam..
We have considered all the exceptions to, . which our attention has been called, ill the points of. the appellant, and conclude that, our - decision op the ajipeal in the case, of Annie Cannon against the appellant (9 Misc. Rep. 282 . 29 N. Y. Supp. 122) is: conclusive as to the correctness of the rulings'of the le'amqd trial judge..
It is claimed that the verdict for $10,000 is excessive. The-jury found,'ón conflicting testimony, that the wife of the., plaintiff, just prior to her injury, was -a'strong, healthy woman,, about thirty-eight years of age, and that ever since the injury she has beep a confirmed invalid; that her • health will not. improve, and that during her future life she will be a Burden to her husband and not a comfort ;■ that she never can be a wife to hini again. The future damages to the plaintiff are, in a certain sense, speculative, and yet the law leaves it to a. -jiiry to decide the amount in actions of this kind, provided *401such damagés are reasonably Certain. The preponderance of’ evidence is with the plaintiff as to the good health of his wife-prior to her injury, and it appears that, at the date of trial, she was a physical wreck, and will always so continue. The-verdict, though large, does not seem to us, in view of the evidence, to be the result, of passion, prejudice or sympathy. Judgment and Order denying new trial affirmed, with costs..
Present: Clement, Oh. J., an'd Van Wyck, J.
Judgment and order affirmed, with costs.